





Exhibit 10.23



ALBEMARLE CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated January 1, 2013














--------------------------------------------------------------------------------

TABLE OF CONTENTS





 
 
 
Page
ARTICLE I
 
PURPOSE AND EFFECTIVE DATE
1
ARTICLE II
 
DEFINITIONS
1
2.1
 
Account
1
2.2
 
Administrative Committee
2
2.3
 
Beneficiary
2
2.4
 
Board
2
2.5
 
Bonus(es)
2
2.6
 
Company
2
2.7
 
Deferral Election
2
2.8
 
Disability
3
2.9
 
Elected Deferred Compensation
3
2.10
 
Employer
3
2.11
 
Financial Hardship
3
2.12
 
Grandfathered Benefit
4
2.13
 
Hardship Distribution
4
2.14
 
Participant
4
2.15
 
Participation Agreement
4
2.16
 
Plan
4
2.17
 
Plan Year
4
2.18
 
Retirement or Retirement Eligible
5
2.19
 
Retirement/Termination Account
5
2.20
 
Savings Plan
5
2.21
 
Scheduled Withdrawal
5
2.22
 
Scheduled Withdrawal Account
5
2.23
 
Scheduled Withdrawal Date
5
2.24
 
Section 409A
5
2.25
 
SERP
6
2.26
 
Settlement Date
6
2.27
 
Small Account
6
2.28
 
Termination of Employment
6
2.29
 
Valuation Date
6
ARTICLE III
 
PARTICIPATION, DEFERRALS AND ADDITIONAL BENEFITS
6
3.1
 
Eligibility and Participation
6
ARTICLE IV
 
PLAN CONTRIBUTIONS
8
4.1
 
Voluntary Deferrals of Compensation
8
 
 
(a) Basic Forms of Compensation Deferral
8
 
 
(b) Commencement and Duration of Deferral Election
8
 
 
(c) Modification of Deferral Elections
9
4.2
 
Employer Allocations
10
 
 
(a) Supplemental Savings Benefit
10





--------------------------------------------------------------------------------

TABLE OF CONTENTS





 
 
 
Page
 
 
(b) Supplemental Pension Benefit
11
 
 
(c) Discretionary Allocations
11
 
 
(d) Benefits for Certain Employees in Jordan
12
 
 
(e) Credits of Certain Benefits
13
 
 
(f) Pension Credit for Former Akzo Nobel Employees (acquisition effective August
1, 2004)
13
ARTICLE V
 
COMPENSATION ACCOUNTS
14
5.1
 
Accounts
14
5.2
 
Crediting of Deferrals
15
5.3
 
Retirement/Termination Accounts
15
5.4
 
Scheduled Withdrawal Account
15
5.5
 
Vesting of Accounts
16
5.6
 
Statement of Accounts
16
5.7
 
Valuation of Accounts
16
ARTICLE VI
 
INVESTMENT AND EARNINGS
16
6.1
 
Plan Investments
16
6.2
 
Crediting Investment Gains and Losses
17
ARTICLE VII
 
PLAN BENEFITS
17
7.1
 
Retirement Benefit
17
7.2
 
Termination Benefit
19
7.3
 
Death Benefit
19
7.4
 
Disability Benefit
20
7.5
 
Special Rules for Small Accounts
21
7.6
 
Scheduled Withdrawal Accounts
21
7.7
 
Hardship Distribution
23
7.8
 
Valuation and Settlement
24
7.9
 
Withholding and Payroll Taxes
25
7.10
 
Payment to Guardian
25
7.11
 
Change of Payment Form or Commencement Date
26
7.12
 
De Minimis Accounts
26
ARTICLE VIII
 
DESIGNATION
26
8.1
 
Beneficiary Designation
26
8.2
 
Changing Beneficiary
27
8.3
 
No Beneficiary Designation
27
8.4
 
Effect of Payment
27
ARTICLE IX
 
FORFEITURES TO COMPANY
27
9.1
 
Distribution of Participant’s Interest When Company is Unable to Locate
Distributees
27
ARTICLE X
 
ADMINISTRATION
28
10.1
 
Committee; Duties
28





--------------------------------------------------------------------------------

TABLE OF CONTENTS





 
 
 
Page
10.2
 
Agents
28
10.3
 
Binding Effect of Decisions
28
10.4
 
Indemnity of Committee
29
ARTICLE XI
 
CLAIMS PROCEDURE
29
11.1
 
Claim
29
11.2
 
Denial of Claim
29
11.3
 
Review of Claim
29
11.4
 
Final Decision
30
ARTICLE XII
 
AMENDMENT AND TERMINATION OF PLAN
30
12.1
 
Amendment
30
12.2
 
Company’s Right to Terminate
31
ARTICLE XIII
 
MISCELLANEOUS
32
13.1
 
Unfunded Plan/Compliance with Code
32
13.2
 
Unsecured General Creditor
33
13.3
 
Trust Fund
33
13.4
 
Nonassignability
33
13.5
 
Not a Contract of Employment
34
13.6
 
Protective Provisions
34
13.7
 
Governing Law
34
13.8
 
Validity
34
13.9
 
Gender
34
13.10
 
Notice
35
13.11
 
Successors
35
APPENDIX A
 
ALBEMARLE CORPORATION CHANGE IN CONTROL PROVISION
36
APPENDIX B
 
TERMS OF PAYMENT OF FORMERLY GRANDFATHERED BENEFITS ON AND AFTER JANUARY 1,
2011, PURSUANT TO PLAN SECTION 4.2(A)(II) OF THE PLAN
39







--------------------------------------------------------------------------------




ALBEMARLE CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN


ARTICLE I


PURPOSE AND EFFECTIVE DATE
The purpose of this Executive Deferred Compensation Plan is to provide current
tax planning opportunities as well as supplemental funds upon the retirement or
death of certain employees of Employer. It is intended that the Plan will aid in
attracting and retaining employees of exceptional ability by providing them with
these benefits. The Plan was established effective January 1, 2002 and last
restated effective January 1, 2005. This amendment and restatement of the Plan
shall be effective as of January 1, 2013.


ARTICLE II
DEFINITIONS
For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the content clearly indicates otherwise:
2.1    Account
“Account” means the interest of a Participant in the Plan as represented by the
hypothetical bookkeeping entries kept by the Employer for each Participant. Each
Participant’s interest may be divided into one or more separate Accounts which
reflect, not only contributions into the Plan, but also gains and losses
allocated thereto, as well as any distributions or other withdrawals. The value
of these Accounts shall be determined as of the Valuation Date. The existence of
an Account or bookkeeping entries for a Participant (or his Beneficiary) does
not create, suggest or imply that a Participant, Beneficiary or other person
claiming through them under this Plan has a beneficial interest in any asset of
the Employer.



1

--------------------------------------------------------------------------------






2.2    Administrative Committee
“Administrative Committee” means the Employee Relations Committee of the Company
or any successor committee.
2.3    Beneficiary
“Beneficiary” means the person, persons or entity (including, without
limitation, any trustee) last designated by a Participant to receive the
benefits specified hereunder, in the event of the Participant’s death.
2.4    Board
“Board” means the Board of Directors of the Company.
2.5    Bonus(es)
“Bonus(es)” for purposes of the Plan shall mean awards made under the Company’s
Annual Incentive Plan, the Global Bonus Plan, the Cash Opportunity and Year End
Programs, and amounts paid under the Sales Incentive Plan. Bonuses shall not
include any other award-type payment allowances including, but not limited to,
Signing or Retention Bonuses or Special Recognition Awards, unless otherwise
specified by the Company.
2.6    Company
“Company” means Albemarle Corporation or any successor to the business thereof.
2.7    Deferral Election
“Deferral Election” means a base salary and/or Bonus deferral commitment made by
a Participant to establish Retirement/Termination Accounts and/or Scheduled
Withdrawal Accounts pursuant to Article III and Sections 5.3 and 5.4 for which a
Participation Agreement has been submitted by the Participant to the
Administrative Committee.



2

--------------------------------------------------------------------------------




2.8    Disability
“Disability” means a Participant’s inability to engage in any substantial
gainful activity because of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of twelve (12) months or longer.
“Disabled” means a Participant has a Disability.
2.9    Elected Deferred Compensation
“Elected Deferred Compensation” means the amount of base salary and/or Bonus
that a Participant elects to defer pursuant to a Deferral Election for a Plan
Year.
2.10    Employer
“Employer” means the Company and any affiliated or subsidiary corporations
designated by the Board. For purposes of determining if a Participant has had a
Termination of Employment for purposes of the Plan, “Employer” shall include
affiliates of the Company as referred to in Section 409A including any non-U.S.
affiliates of the Company.
2.11    Financial Hardship
“Financial Hardship” means an unforeseeable emergency for purposes of Section
409A such that the hardship is an immediate and substantial financial need of
the Participant or Beneficiary, resulting from an illness or accident of the
Participant, the Participant’s spouse or Beneficiary (or Participant’s
dependent), loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstance arising as a result of events
beyond the control of the Participant. Whether a “financial hardship” exists
shall be determined by the Administrative Committee on the basis of written
information supplied by the Participant, or Participant’s spouse or Beneficiary
in accordance with such standards as are, from time to time, established by the
Administrative Committee or applicable law.



3

--------------------------------------------------------------------------------




2.12    Grandfathered Benefit
“Grandfathered Benefit” means the accrued and vested benefits transferred to
this Plan from the SERP effective December 31, 2004, which Benefit was intended
to satisfy the special grandfather provision of Section 409A as described in IRS
Notice 2005-1 Q&A 16.
2.13    Hardship Distribution
“Hardship Distribution” means a distribution pursuant to Section 7.7 to a
Participant or a Beneficiary who has a Financial Hardship.
2.14    Participant
“Participant” means any individual who is participating in this Plan as provided
in Article III.
2.15    Participation Agreement
“Participation Agreement” means the written agreement in the form prescribed by
the Administrative Committee, to defer salary and/or Bonus awards submitted by a
Participant to the Administrative Committee or its delegates.
2.16    Plan
“Plan” means this Albemarle Corporation Executive Deferred Compensation Plan as
set forth in this document and as the same may be amended, administered or
interpreted from time to time.
2.17    Plan Year
“Plan Year” means each calendar year beginning on January 1 and ending on
December 31.



4

--------------------------------------------------------------------------------




2.18    Retirement or Retirement Eligible
“Retirement” or “Retirement Eligible” means a Participant’s Termination of
Employment with an Employer, or death, on or after the Participant’s attainment
of age fifty-five (55) and completion of ten (10) years of service with the
Company or any Employer.
2.19    Retirement/Termination Account
“Retirement/Termination Account” means an Account established pursuant to
Section 5.3 to provide for distribution of benefits following Retirement or a
Termination of Employment.
2.20    Savings Plan
“Savings Plan” means the Albemarle Corporation Retirement Savings Plan.
2.21    Scheduled Withdrawal
“Scheduled Withdrawal” means a distribution pursuant to Section 7.6 to be made
on a Scheduled Withdrawal Date, which may be either prior to or after a
Participant's Termination of Employment.
2.22    Scheduled Withdrawal Account
“Scheduled Withdrawal Account” means an Account which may be established
pursuant to Section 5.4 to provide for the distribution of benefits on a
Scheduled Withdrawal Date.
2.23    Scheduled Withdrawal Date
“Scheduled Withdrawal Date” means the date designated by a Participant for
payment of a Scheduled Withdrawal Account, pursuant to Section 7.6 hereof.
2.24    Section 409A
“Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986, as
amended, and any and all rulings and regulations promulgated thereunder.



5

--------------------------------------------------------------------------------




2.25    SERP
“SERP” means the Albemarle Corporation Supplemental Executive Retirement Plan.
2.26    Settlement Date
“Settlement Date” means the date on which a lump-sum payment shall be made or
the date on which installment payments shall commence under the terms of the
Plan.
2.27    Small Account
“Small Account” means an Account subject to payout pursuant to Sections 7.5 and
7.6(c) of the Plan.
2.28    Termination of Employment
“Termination of Employment” means a Participant’s termination of employment with
the Company and all Employers which termination constitutes a severance from
service as defined under Section 409A of the Internal Revenue Code of 1986, as
amended.
2.29    Valuation Date
“Valuation Date” means such dates as the Administrative Committee may determine,
in its sole discretion, for the valuation of Participants’ Accounts.


ARTICLE III


PARTICIPATION, DEFERRALS AND ADDITIONAL BENEFITS


3.1    Eligibility and Participation.
(a)    Eligibility and Participation for Voluntary Compensation Deferrals.
(i)    Eligibility. A salaried U.S. Employee shall be eligible to elect to defer
his compensation in a Plan Year if (A) he was a Participant in the Plan as of
December 31, 2012, or (B) his job classification is grade 15 or above.



6

--------------------------------------------------------------------------------




(ii)    Participation. An Employee who (A) meets the requirements of paragraph
(i)(A) shall continue his Plan Participation on and after January 1, 2013, so
long as he continues to be an Employee; and (B) meets the requirements of
paragraph (i)(B) shall become a Participant for purposes of deferring his
compensation in a Plan Year, as of the Plan Year following the Plan Year in
which he becomes eligible, provided, however, that the Company may determine
that an Employee under (i)(B) shall be eligible to participate under this
Section 3.1(a) immediately upon such Employee’s meeting the eligibility
requirements of paragraph (i) above. An Employee who satisfies the requirements
of this Section 3.1(a), may elect to make voluntary compensation deferrals into
the Plan by submitting a Participation Agreement to the Administrative Committee
pursuant to procedures adopted by the Administrative Committee.
(b)    Eligibility and Participation for Employer Allocations.
(i)    Eligibility. A U.S. Employee (or non-U.S. Employee specifically
designated by the Company) shall be eligible for the Plan for purposes of
receiving Employer allocations under Section 4.2 of the Plan, if he (A) exceeds
IRS limits under the Savings Plan, and (B) otherwise qualifies as part of a
“select group of management or highly compensated employees” of the Company as
such term is defined under relevant law.
(ii)    Participation. An Employee meeting the requirements of paragraph (i)
shall become a Participant for purposes of this Section 3.1(b) immediately upon
meeting the eligibility provisions of paragraph (i).



7

--------------------------------------------------------------------------------




(c)    Special Rules.
(i)    For employees who are designated to participate in the Plan in their year
of hire, such employees will be eligible for Employer allocations as of the Plan
Year including their date of hire without regard to whether such employees have
made a deferral for the year.
(ii)    Employees not otherwise eligible to participate in the Plan shall be
eligible if they otherwise qualify as “highly compensated or management
employees” and the Company designates them to receive an Employer allocation or
a discretionary allocation under the Plan.
ARTICLE IV

PLAN CONTRIBUTIONS
4.1    Voluntary Deferrals of Compensation.
Participants who qualify as Participants under Section 3.1(a) shall be subject
to this Section 4.1.
(a)    Basic Forms of Compensation Deferral
A Participant may file a Participation Agreement to defer up to fifty percent
(50%) of his base salary and/or up to one hundred percent (100%) (net of FICA
and Medicare taxes withheld, if any) of each Bonus paid in a Plan Year. The
amount to be deferred shall be stated as a percentage of each source of
deferral. With respect to the deferral of Bonuses, such deferral election must
be made before the start of the year in which the Bonus is earned.
(b)    Commencement and Duration of Deferral Election
(i)    Commencement. A Deferral Election shall commence as of the first day of
the Plan Year next following the date a Participation Agreement for such
Deferral



8

--------------------------------------------------------------------------------




Election is filed with the Administrative Committee; provided, however, that a
newly eligible Participant may make such election at any time within the first
30 days of eligibility, at the discretion of the Administrative Committee or in
accordance with rules or policies established by the Administrative Committee,
with such election to apply to base salary and Bonuses earned in payroll periods
after that election. The Participation Agreement shall specify the portion of
the Elected Deferred Compensation to be credited to each Retirement/Termination
Account and to each Scheduled Withdrawal Account.
(ii)    Duration of Election. A Participant’s Deferral Election shall terminate
at the end of the Plan Year to which it applies and a Participant wishing to
make a Deferral Election for a succeeding Plan Year must make a new Deferral
Election by filing a new Participation Agreement with the Administrative
Committee prior to the start of the applicable Plan Year. A Deferral Election
shall terminate upon the earlier to occur of the following:
(A)    The end of the Plan Year for which the Deferral Election is made; or
(B)    When a Participant terminates employment for any reason or receives a
Hardship Withdrawal.
(c)    Modification of Deferral Elections
Notwithstanding the foregoing, a Participant may change, suspend or resume his
Deferral Election for any succeeding Plan Year in accordance with rules
established by the Administrative Committee, provided that the modification
applies only to a salary and/or Bonus payment that is not yet earned.



9

--------------------------------------------------------------------------------




4.2    Employer Allocations
Participants who qualify under Section 3.1(b) shall be subject to this Section
4.2 and the provisions of this Section 4.2 (and other applicable Plan
provisions), shall apply only to such Participants.
(a)    Supplemental Savings Benefit
(i)    An Employer Allocation Participant’s Retirement/Termination Account A
shall be credited each Plan Year with a cash amount equal to the excess of (i)
the Matching Contribution (as defined in the Savings Plan) which would have been
available under the terms of the Savings Plan but for the application of (A) the
limitations imposed under the Code, including, but not limited to, Sections
402(g), 401(a)(17) or 415, and/or (B) base salary and Bonus deferrals into this
Plan, over (ii) the Matching Contribution made under the Savings Plan for such
Plan Year. This credit shall occur on a per pay period basis with respect to
Matching Contributions attributable to base salary, and one time per year with
respect to Matching Contributions attributable to Bonus.
(ii)    Effective December 31, 2004, a Grandfathered Benefit was established for
each individual who was a Participant at that time whereby such Participant’s
Account was initially credited with the number of phantom shares of Albemarle
Corporation Common Stock previously credited to the bookkeeping account
maintained under Section 3.01(b)(ii) under the Albemarle SERP as in force on
December 31, 2004, liability for which benefit was assumed by this Plan as of
such date. This paragraph (ii) was intended to satisfy the special grandfather
provision under Code section 409A for benefits accrued and vested as of December
31, 2004, as described in IRS Notice 2005-1, Q&A 16. Notwithstanding the
foregoing, effective January 1, 2011, the provisions for payment of unpaid
Grandfathered Benefits were revised to provide instead for payment at the times



10

--------------------------------------------------------------------------------




and in the forms specified in Appendix B hereto. Pursuant to the foregoing
change, Grandfathered Benefits remaining unpaid as of January 1, 2011 no longer
qualify for grandfathered status as described in Section 409A and such Benefits
are subject to the Section 409A rules and restrictions on and after that date.
(b)    Supplemental Pension Benefit
(i)    For each Plan Year in which a Participant is eligible for Employer
allocations, the Participant will receive a credit equal to five percent (5%) of
base salary and Bonus in excess of the amounts which can be recognized by the
Savings Plan because of (A) the limitations under the Code including, but not
limited to, Sections 402(g), 401(a)(17) or 415, and (B) base salary and Bonus
deferrals into this Plan. For the purposes of clause (A), base salary and Bonus
shall be determined without reduction for any amounts contributed under Code
sections 402(g) or 125. This credit shall occur on a per pay period basis with
respect to the percentage of base salary, and one time per year with respect to
the percentage of Bonus.
(ii)    Amounts credited pursuant to this Section 4.2(b) shall be credited to
the Participant’s Retirement/Termination Account A.
(c)    Discretionary Allocations
(i)    The Administrative Committee may elect from time to time, to make
Discretionary Allocations under the Plan in such amounts and for the benefit of
selected Participants, and pursuant to such terms, all as the Administrative
Committee, in its sole discretion, shall determine.
(ii)    Effective January 1, 2012, the Savings Plan was amended to provide for a
special one-time Discretionary Contribution (as described in that Plan) to be
made in December, 2012, on behalf of the eligible Members under that Plan. To
the extent any



11

--------------------------------------------------------------------------------




portion of the Discretionary Contribution could not be made to the Savings Plan
due to IRS limits and restrictions on contributions to that Plan, such excess
was credited to Participants’ Retirement/Termination Account As under this Plan
and subject to the additional provisions of Section 4.2(e).
(d)    Benefits for Certain Employees in Jordan
(i)    Eligibility. The following employees are eligible to receive the credit
provided under paragraph (ii) of this Section 4.2(d):
(1) Ahmad Khalifeh
(2) Mohammad Sabri
(ii)    Credit.
(A) A Participant who meets the eligibility requirements of paragraph (i) of
this Section 4.2(d), will receive a credit under the Plan equal to a percentage
of the Participant’s base salary plus Bonus as follows: five percent (5%) for
each of the first nine (9) years of service, six percent (6%) for each year of
service from ten (10) to nineteen (19), and seven percent (7%) for each year of
service thereafter. Years of service for purposes of this Section 4.2(d)(ii)(A)
shall be measured each January 1st, with the January 1st following the
Participant’s date of hire considered to be his one year anniversary date. This
credit shall occur on a per pay period basis with respect to the percentage of
base salary piece, and one time per year with respect to the Bonus piece.
(B)    In addition to the credit provided for under subparagraph (A) of this
paragraph (ii), the Company may determine from time to time to make additional
credits under the Plan on behalf of one or both of the Participants covered
under this Section 4.2(d). The decision as to whether to make an



12

--------------------------------------------------------------------------------




additional credit and which of the Participants shall receive the additional
credit, shall be determined solely at the discretion of the Company. The
Company’s decision to make a credit in one year, or to make a credit on behalf
of a specific Participant, shall create no obligation to make a credit in
subsequent years or on behalf of the other Participant covered under this
Section 4.2(d).
(iii)    Vesting. Any credit a Participant described in paragraph (i) receives
pursuant to this Section 4.2(d) shall be immediately 100% vested.
(iv)    Allocation to Accounts. Amounts credited pursuant to this Section 4.2(d)
shall be credited to the Participant’s Retirement/Termination Account A.
(e)    Credits of Certain Benefits
With respect to amounts credited under this Section 4.2, a Participant who has a
Termination of Employment during a Plan Year for any reason other than a
Termination by the Employer for Cause, shall be entitled to Employer credits for
the portion of the Plan Year prior to his Termination. "Cause" for purposes of
this Section 4.2(e) shall have the same meaning as defined in the Albemarle
Corporation 2008 Incentive Plan.
(f)    Pension Credit for Former Akzo Nobel Employees (acquisition effective
August 1, 2004)
(i)    A Participant shall be eligible for the credit under this paragraph (f)
if such Participant (a) became an employee of the Company or an Employer as a
result of the Company’s acquisition of the Catalysts business of Akzo Nobel and
(b) was recommended for such eligibility by the Administrative Committee and
approved by the Executive Compensation Committee of the Board.
(ii)    A Participant who meets the eligibility requirements of subparagraph
(i), above, will receive an additional credit under the Plan as of his date of
employment by



13

--------------------------------------------------------------------------------




the Company or an Employer in an amount determined by the Administrative
Committee and documented in the records of such Committee.
(iii)    Amounts credited pursuant to this 4.2(f) shall be credited to the
Participant’s Retirement/Termination Account A.
(iv)    A Participant who terminates employment before completing at least five
years of service with the Company or an Employer (measured from date of hire to
date of termination), shall forfeit the entire benefit provided under this
Section 4.2(f). Notwithstanding the foregoing, if a Participant’s employment is
terminated as the result of death or disability, the Participants shall be fully
vested in the benefit provided under this Section 4.2(f). In addition, if a
Participant with less than five years of employment with the Company or an
Employer terminates employment after attaining age 60, and after attaining a
total of at least ten years of combined employment with the Company, an Employer
or Akzo Nobel, such Participant will vest in a fraction of his benefit under
this Section 4.2(f), where the numerator of such fraction is his completed total
years of employment with the Company or an Employer and the denominator of such
fraction is five.


ARTICLE V

COMPENSATION ACCOUNTS
5.1    Accounts
For recordkeeping purposes only, Employer shall maintain up to five (5) separate
Accounts for each Participant. The Accounts shall be known as the
Retirement/Termination Account A, Retirement/Termination Account B and up to
three (3) separate Scheduled Withdrawal Accounts.



14

--------------------------------------------------------------------------------




5.2    Crediting of Deferrals
Beginning January 1 of each Plan Year, a Participant’s Elected Deferred
Compensation which consists of deferred base salary shall be credited to the
Participant’s Accounts in accordance with the Participant’s Deferral Election as
soon as practicable after the date on which the corresponding nondeferred
portion of the Participant’s base salary is paid or would have been paid but for
the Deferral Election. Beginning January 1 of each Plan Year, a Participant’s
Elected Deferred Compensation which consists of deferred Bonus shall be credited
to the Participant’s Accounts in accordance with the Participant’s Deferral
Election as soon as practicable after the date on which the Bonus is paid or
would have been paid but for the Deferral Election.
5.3    Retirement/Termination Accounts
A Participant may have up to two Retirement/Termination Accounts under which
such Participant will receive retirement benefits following Retirement or
Termination of Employment. The two Retirement/Termination Accounts shall be
designated as Retirement/Termination Account A and Retirement/Termination
Account B, and shall be payable as described in Section 7.1. With respect to a
Participant who is a “specified employee” within the meaning of Code section
409A and regulations thereunder, benefits from such Accounts shall commence six
(6) months after Retirement or Termination in accordance with Section 7.1(c).
5.4    Scheduled Withdrawal Account
A Participant may establish up to three (3) Scheduled Withdrawal Accounts by
filing a Participation Agreement to defer base salary and/or Bonus into the
applicable Scheduled Withdrawal Accounts and designating the applicable
percentages allocated to each Account. No deferrals may be made into the
Participant’s Scheduled Withdrawal Accounts during the Plan Year in which the
Participant is receiving, or will receive, a Scheduled Withdrawal from any



15

--------------------------------------------------------------------------------




such Account and the Scheduled Withdrawal Date with respect to any deferrals
made to a Scheduled Withdrawal Account may not be earlier than two years after
the end of the Plan Year in which the deferral occurs. Scheduled Withdrawal
Accounts shall be payable as described in Article VII hereof.
5.5    Vesting of Accounts
Each Participant shall be one hundred percent (100%) vested at all times in the
amounts credited to such Participant under the Plan.
5.6    Statement of Accounts
From time to time, the Administrative Committee shall give to each Participant a
benefit statement setting forth the balance of the Accounts maintained for the
Participant.
5.7    Valuation of Accounts
A Participant’s Account as of each Valuation Date shall consist of the balance
of the Participant’s Account as of the immediately preceding Valuation Date,
plus the Participant’s Elected Deferred Compensation, if any, as such Account
may be adjusted for investment gains and losses and minus any distributions made
from such Account since the immediately preceding Valuation Date.
ARTICLE VI

INVESTMENT AND EARNINGS
6.1    Plan Investments
A Participant shall complete a portfolio allocation form electing from among a
series of hypothetical investment options designated by the Administrative
Committee into which the Participant’s Elected Deferred Compensation shall be
credited. The performance of the Participant’s Account(s) shall be measured
based upon the investment options selected. The Participant’s Elected Deferred
Compensation shall be credited with such hypothetical crediting



16

--------------------------------------------------------------------------------




rates calculated after the investment managers’ expenses have been deducted.
Investment options may be changed at such times and in the form and manner
prescribed by the Administrative Committee, by executing a form available from
the Administrative Committee, or its designated agent. To the extent a
Participant fails to make an election pursuant to this Section 6.1, the
Participant shall be deemed to have elected that all Accounts be invested in the
Merrill Lynch Retirement Reserves Money Fund investment option.
6.2    Crediting Investment Gains and Losses
Participant Accounts shall be credited daily with investment gains and losses as
if Accounts were invested in one or more of the Plan’s investment options, as
selected by the Participant, less administrative charges applied against the
particular investment options. Accounts shall be credited with investment gains
and losses through the applicable Valuation Date with respect to a particular
Settlement Date (or Dates) in anticipation of, and in connection with, a Plan
distribution.
ARTICLE VII

PLAN BENEFITS
7.1    Retirement Benefit
(a)    Time. If a Participant terminates employment due to Retirement, the
Employer shall pay to the Participant a benefit equal to the balance in the
Participant’s Retirement/Termination Accounts within 30 days after such
Retirement, provided, however, effective for new Accounts established on and
after January 1, 2012, Accounts shall be paid on or about the January 15th or
July 15th next following the Participant's Retirement instead, subject, however,
to the special rules for installment payments under Section (b)(ii) hereof.
(b)    Form. The Participant’s Retirement/Termination Accounts shall be paid as
follows:
(i)    Retirement/Termination Account A shall be paid as a single lump-sum
payment; and



17

--------------------------------------------------------------------------------




(ii)    Retirement/Termination Account B shall be paid as installment payments,
which shall be annual payments for a period of up to fifteen (15) years, as
elected by the Participant at the time of the deferral, commencing on the first
day of the Plan Year next following the Participant’s Retirement date, provided,
however, that for new Accounts established on and after January 1, 2012,
installment payments shall commence on or about the January 15th next following
the Participant’s Retirement date instead. The first payment shall equal the
Participant’s Account balance as of the most recent Valuation Date divided by
the number of installments elected by the Participant. The amount of each
succeeding payment shall be redetermined each Plan Year as of January 1 (January
15th for Accounts established on and after January 1, 2012) based on the
remaining Account balance as of the most recent Valuation Date divided by the
remaining number of installment payments. The Account shall be credited with
earnings, gains and losses pursuant to Article VI. If the Participant has no
valid election on file, payments from Retirement/Termination Account B shall be
made in annual installments over a period of ten (10) years.
(c)    Timing for Specified Employees. With respect to a Participant who is a
“specified employee” subject to the restrictions on payments to specified
employees under Section 409A, benefits from his Retirement/Termination
Account(s) shall be paid or commence on the first pay date of the month
following the month in which occurs the six month anniversary date of
Termination of Employment due to Retirement (referred to hereunder as the “Six
Month Delay Period”).



18

--------------------------------------------------------------------------------






7.2    Termination Benefit
(a)    Time. If a Participant terminates employment for any reason other than
Retirement or death, and prior to his Disability, the Employer shall pay to the
Participant a benefit equal to the balance in the Participant’s
Retirement/Termination Accounts within 30 days following the Termination,
provided, however, effective for new Accounts established on and after January
1, 2012, Accounts shall be paid on or about the January 15th or July 15th next
following the Participant's Termination instead.
(b)    Form. Upon a Participant’s Termination of Employment, a Participant’s
Retirement/Termination Accounts due under Section 7.2(a) shall be paid in a
single lump sum (notwithstanding a Participant’s election of installment
payments, if any).
(c)    Timing for Specified Employees. With respect to a Participant who is a
“specified employee” subject to the restrictions on payments to specified
employees under Section 409A, benefits from his Retirement/Termination
Account(s) shall be paid on the first pay date of the month following the month
in which occurs the six month anniversary date of the Termination of Employment.
7.3    Death Benefit
(a)    Preretirement Death Benefit. If a Participant dies prior to the
commencement of Retirement payments, the balances in the Retirement/Termination
Accounts and Scheduled Withdrawal Accounts, if any, shall be paid as soon as
practicable to the Participant’s Beneficiary in the form elected by the
Participant with respect to his Retirement/Termination Accounts.
The Beneficiary shall be permitted to make investment elections and earnings
shall continue to be credited pursuant to Article VI after the Participant’s
death, provided,



19

--------------------------------------------------------------------------------




however, that installments shall be made, as elected by the Participant, only if
the Participant was Retirement-Eligible at the time of death, and with respect
to Accounts established on and after January 1, 2012, payments to the
Participant's Beneficiary shall be made in the form of a single lump sum on or
about the January 15th or July 15th next following the date of death.
(b)    Postretirement Death Benefit. If a Participant dies following the
commencement of Retirement payments, the Employer shall pay to the Participant’s
Beneficiary any remaining installment payments that would have been paid to the
Participant had the Participant survived at the same time such payments would
have been made to the Participant. Notwithstanding the preceding sentence, with
respect to Accounts established on and after January 1, 2012, upon a
Participant’s death following commencement of payment of his Accounts, payment
of the remaining balance of the Account shall be made to the Participant's
Beneficiary in the form of a single lump sum on or about the January 15th or
July 15th next following the date of death.
7.4    Disability Benefit
(a)    Time. If a Participant becomes Disabled, the Employer shall pay to the
Participant a benefit equal to the balance in the Participant’s
Retirement/Termination Accounts.



20

--------------------------------------------------------------------------------






(b)    Form. For amounts credited to an Account as of December 31, 2011, a
Participant was permitted to elect at the time of deferral the form in which
benefits would be paid pursuant to Section 7.1(b) of the Plan in the event of a
Disability. If no election was made regarding the form of payment upon
Disability, and effective for all amounts credited on and after January 1, 2012,
no special provisions apply to the form of payments made upon a Participant's
Disability, and the form of payment of such Accounts shall be determined under
the other provisions of this Article VII except that with respect to any amounts
held in Retirement/Termination Account B, such amounts shall be paid in the
elected form of installments without regard to whether the Participant qualifies
as Retirement-Eligible.
7.5    Special Rules for Small Accounts
Notwithstanding any of the foregoing, if, on the date payments are to commence
under Sections 7.1, 7.2, 7.3 or 7.4 of the Plan, the Participant’s Account
balance is less than fifty thousand dollars ($50,000), such Account shall be
paid in a single lump-sum payment to the Participant or Beneficiary, as
applicable, within thirty (30) days. For all Accounts established on and after
January 1, 2012, a payment date must be either a January 15th or July 15th.
7.6    Scheduled Withdrawal Accounts
(a)    Time. Subject to paragraphs (c) and (d) hereof, the balance of a
Scheduled Withdrawal Account shall be paid on the date or dates elected by the
Participant at the time the applicable Account was established, provided,
however, that effective for Accounts established on and after January 1, 2012, a
payment date must be either a January 15th or July 15th and to the extent a
Participant designates a Scheduled Withdrawal Date other than a January 15th or
July 15th, payment shall be made on or



21

--------------------------------------------------------------------------------




about the January 15th or July 15th next following the date designated by the
Participant. In no event shall the payment commencement date be prior to two
years after the end of the Plan Year for which the applicable Deferral Election
is made. A Deferral Election shall not be made with respect to a Scheduled
Withdrawal Account for the Plan Year in which a payment will be made from such
Account to the Participant.
(b)    Form. Subject to paragraphs (c) and (d) hereof, Participants may elect,
prior to establishment of the Account, to receive distributions from a Scheduled
Withdrawal Account in the form of a single lump sum or in annual installments
over a period not to exceed four (4) years, provided, however, that where a
Participant has elected that his Scheduled Withdrawal Account be paid in the
form of installments, but at the time payment is to commence, the Participant
has terminated employment and is not Retirement-Eligible, payment of the
Scheduled Withdrawal Account shall be made in a lump sum instead. Distribution
in the form of annual installments shall be paid on or about the January 15th or
July 15th designated by the Participant and valued in the method described in
Section 7.1(b)(ii) (for Retirement/Termination Accounts paid in installments).
(c)    Small Accounts. Notwithstanding the provisions of paragraphs (a) and (b)
above, effective for Accounts established on and after January 1, 2012, if at
the time of the earlier of a Participant's Scheduled Withdrawal Date or death
(which earlier event is referred to herein as the "Payment Date"), the value of
the Participant's Account is less than fifty thousand dollars ($50,000), payment
of the Account shall be made in a lump sum within 30 days following the Payment
Date, and with respect to Accounts established on and after January 1, 2012,
such lump sum payment shall be made on or about the January 15th or July 15th on
or after the Payment Date.



22

--------------------------------------------------------------------------------




(d)    Death. Notwithstanding the provisions of subparagraphs (a) and (b) of
this Section 7.6, effective for Accounts established on and after January 1,
2012, upon a Participant's death prior to his Scheduled Withdrawal Date, payment
of the Participant's Account(s) shall be made in a lump sum on or about the
January 15th or July 15th corresponding to or next following the date of the
Participant’s death.
(e)    Disability. Notwithstanding the provisions of subparagraphs (a) and (b)
of this Section 7.6, upon a Participant’s Disability prior to his Scheduled
Withdrawal Date, payment of the Participant’s Account shall be made or commence
upon the Scheduled Withdrawal Date, in the form elected by the Participant.
(f)    Termination of Employment Prior to Scheduled Withdrawal. If a Participant
with a balance in a Scheduled Withdrawal Account(s) terminates his employment
with an Employer prior to the applicable Scheduled Withdrawal Date, such
Scheduled Withdrawal Account(s) shall be paid to the Participant pursuant to
subparagraphs (a) and (b) above.
7.7    Hardship Distribution
Upon application by a Participant or Beneficiary who has suffered a Financial
Hardship, the Administrative Committee may, in its sole discretion, authorize a
Hardship Distribution from his Account prior to the time specified for payment
of benefits under the Plan. The Hardship Distribution shall be made ratably from
all Accounts. The amount of such Hardship Distribution shall be limited to the
amount reasonably necessary to meet the Participant’s, spouse’s or Beneficiary’s
requirements during the Financial Hardship plus amounts necessary to pay
applicable income taxes and penalties. Any amounts paid to a Participant
pursuant to this Section 7.7 shall be treated as a distribution from the
Participant’s Accounts.



23

--------------------------------------------------------------------------------




Following a complete distribution of the entire Account balance, a Participant
and his Beneficiary shall be entitled to no further benefits under the Plan with
respect to that Account.
Applications for Hardship Distributions and determinations thereon by the
Administrative Committee shall be in writing, and a Participant or Beneficiary
may be required to furnish written proof of the Financial Hardship.
Upon receiving a Hardship Distribution, a Participant’s Deferral Elections shall
cease and such Participant shall not be eligible to make deferrals under the
Plan until the next enrollment period following one (1) full year from the date
of the Hardship Distribution.
7.8    Valuation and Settlement
With respect to a lump-sum payment, the Settlement Date for an Account shall be
no more than thirty (30) days after the Valuation Date next following such event
for which the Participant or Beneficiary becomes entitled to payments, provided,
however, that with respect to Accounts established on and after January 1, 2012,
the Settlement Date shall be on or about the January 15th or July 15th on or
after the applicable event. With respect to benefits that will be paid in
installments, the initial Settlement Date shall be (i) for other than Scheduled
Withdrawal Accounts, the January 1st (January 15th for Accounts established on
and after January 1, 2012) next following the Participant’s Retirement date,
death (other than for Accounts established on and after January 1, 2012 which
Accounts are paid in a lump sum upon death) or Disability, as applicable, and
each January 1st (or January 15th) thereafter, and (ii) for Scheduled Withdrawal
Accounts, the Scheduled Withdrawal Date (January 15th or July 15th designated or
deemed designated for Accounts established on and after January 1, 2012), and
the anniversary of the Scheduled Withdrawal Date (or January 15th or July 15th)
thereafter, in both cases, until all installment payments are made.



24

--------------------------------------------------------------------------------




To the extent not otherwise provided for in this Plan or in a Participant’s
Election Form(s), benefits hereunder shall be paid in a lump sum.
The Settlement Date for a Hardship Distribution shall be no more than sixty (60)
days after the last day of the month in which the Administrative Committee
delivers a finding that the Participant or Beneficiary has suffered a Financial
Hardship.
7.9    Withholding and Payroll Taxes
The Employer shall withhold from Plan payments made hereunder any taxes required
to be withheld from such payments under federal, state or local law. Any
withholding of taxes or other amounts with respect to contributions through
Elected Deferred Compensation or otherwise, that is required by federal, state
or local law, including but not limited to FICA taxes (including both OASDI and
Medicare taxes), shall be withheld from the Participant’s nondeferred base
salary and/or bonuses (which are not limited to the Participant’s Bonuses for
the year) to the maximum extent possible with any excess being withheld from the
Participant’s Elected Deferred Compensation. Each Participant shall bear the
ultimate responsibility for payment of all taxes owed under this Plan.
7.10    Payment to Guardian
If a benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of his property, the Administrative
Committee may direct payment of such benefit to the guardian, conservator, legal
representative or person having the care and custody of such minor, incompetent
or incapacitated person. The Administrative Committee may require proof of
minority, incompetency, incapacity, conservatorship or guardianship as it may
deem appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Administrative Committee from all liability with
respect to such benefit.



25

--------------------------------------------------------------------------------






7.11    Change of Payment Form or Commencement Date
A Participant may make an election to change the time and/or the form in which
Retirement/Termination or Scheduled Withdrawal Accounts are to be paid and such
election will supersede his most prior election, provided, however, that (i) any
such election must be made no later than twelve months before payments would
otherwise have commenced, (ii) the election must provide that commencement of
payments will be deferred for at least five years from the date they would
otherwise have commenced, (iii) the election otherwise meets the requirements of
this Article VII, and (iv) the election otherwise meets the requirements of
Section 409A. Any election to change the time or form of a distribution that is
filed with the Administrative Committee which does not satisfy the foregoing
shall be null and void and the next preceding timely election filed by the
Participant shall be controlling.
7.12    De Minimis Accounts
Notwithstanding any other provision of the Plan, effective January 1, 2012, the
special “de minimis” Account payment rules under Section 409A shall apply. As
such, an Account qualifying as de minimis under Section 409A, shall be paid on
or about the January 15th or July 15th after the latest of the following events:
(i) a Participant’s Termination of Employment (including Retirement, death or
Disability), (ii) written exercise of discretion by the Committee to pay the
Account under this Section 7.12, and (iii) the determination that all de minimis
payment requirements have been satisfied.
ARTICLE VIII

DESIGNATION
8.1    Beneficiary Designation
Each Participant shall have the right, at any time, to designate a Beneficiary
(both primary as well as contingent) to whom benefits under this Plan shall be
paid if a Participant dies



26

--------------------------------------------------------------------------------




prior to complete distribution to the Participant of the benefits due such
Participant under the Plan. Each Beneficiary designation shall be in a written
form prescribed by the Administrative Committee, and will be effective only when
filed with the Administrative Committee during the Participant’s lifetime.
8.2    Changing Beneficiary
Any Beneficiary designation may be changed by a Participant without the consent
of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Administrative Committee. The filing of a new Beneficiary
designation shall cancel all Beneficiary designations previously filed. If a
Participant’s Compensation is community property, any Beneficiary Designation
shall be valid or effective only as permitted under applicable law.
8.3    No Beneficiary Designation
In the absence of an effective Beneficiary designation, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, the Participant’s designated Beneficiary shall be
deemed to be the Participant’s estate.
8.4    Effect of Payment
Payment to the Beneficiary shall completely discharge Employer’s obligations
under this Plan.
ARTICLE IX

FORFEITURES TO COMPANY
9.1    Distribution of Participant’s Interest When Company is Unable to Locate
Distributees
If the Employer is unable, within three (3) years after a payment is due to a
Participant or Beneficiary, to make such payment because it cannot ascertain,
after making reasonable efforts, the whereabouts of the Participant or the
identity or whereabouts of the Beneficiary, and neither Participant, his
Beneficiary, nor his executor or administrator has made



27

--------------------------------------------------------------------------------




written claim therefor before the expiration of the aforesaid time limit, then
in such case, the amount due shall be forfeited to the Employer.


ARTICLE X

ADMINISTRATION
10.1    Committee; Duties
The Administrative Committee shall have the authority to interpret and enforce
all appropriate rules and regulations for the administration of the Plan and
decide or resolve any and all questions, including interpretations of the Plan,
as may arise in such administration. A majority vote of the Administrative
Committee members in office at the time of the vote shall control any decision.
The required majority action may be taken either by a vote at a meeting or
without a meeting by a signed memorandum. Meetings may be conducted by telephone
conference call. The Administrative Committee may, by majority action, delegate
to one or more of its members the authority to execute and deliver in the name
of the Administrative Committee all communications and documents which the
Administrative Committee is required or authorized to provide under this Plan.
Any party shall accept and rely upon any document executed in the name of the
Administrative Committee.
10.2    Agents
The Administrative Committee may employ agents and delegate to them such
administrative duties as it sees fit, and may consult with counsel who may be
counsel to the Company.
10.3    Binding Effect of Decisions
The decision or action of the Administrative Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of



28

--------------------------------------------------------------------------------




the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.
10.4    Indemnity of Committee
The Company shall indemnify and hold harmless the members of the Administrative
Committee against any and all claims, loss, damage, expense or liability arising
from any action or failure to act with respect to this Plan on account of such
person’s service on the Administrative Committee, except in the case of gross
negligence or willful misconduct.


ARTICLE XI

CLAIMS PROCEDURE
11.1    Claim
Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan, shall present the request in
writing to the Administrative Committee which shall respond in writing within
thirty (30) days.
11.2    Denial of Claim
If the claim or request is denied, the written notice of denial shall state:
(a)    The reason for denial, with specific reference to the Plan provisions on
which the denial is based.
(b)    A description of any additional material or information required and an
explanation of why it is necessary.
(b)    An explanation of the Plan’s claim review procedure.
11.3    Review of Claim
Any person whose claim or request is denied or who has not received a response
within thirty (30) days may request review by notice given in writing to the
Administrative Committee. Such notice must be received by the Administrative
Committee within sixty (60)



29

--------------------------------------------------------------------------------




days following the end of the thirty (30) day review period. The claim or
request shall be reviewed by the Administrative Committee who may, but shall not
be required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.
11.4    Final Decision
The decision on review shall normally be made within sixty (60) days. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be notified and the time limit shall be one hundred twenty (120)
days. The decision shall be in writing and shall state the reason and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.


ARTICLE XII

AMENDMENT AND TERMINATION OF PLAN
12.1    Amendment
(a)    The Executive Compensation Committee of the Board may at any time amend
the Plan, in whole or in part, provided however that no amendment shall be
effective to decrease or restrict the amount credited to any Account maintained
under the Plan as of the adoption date or effective date of the amendment,
whichever is later.
(b)    The Administrative Committee may adopt any technical, clerical,
conforming or clarifying amendment or other change, provided:
(i)    The Administrative Committee deems it necessary or advisable to:
(A)    Correct any defect, supply any omission or reconcile any inconsistency in
order to carry out the intent and purposes of the Plan;



30

--------------------------------------------------------------------------------




(B)    Maintain the Plan’s status as a “top-hat” plan for purposes of ERISA or
maintain the Plan’s status as complying with Code section 409A; or
(C)    Facilitate the administration of the Plan;
(ii)    The amendment or change does not, without the consent of the Executive
Compensation Committee of the Board, materially increase the cost to the
Employer of maintaining the Plan; and
(iii)    Any formal amendment adopted by the Administrative Committee shall be
in writing, signed by a member of the Committee and reported to the Executive
Compensation Committee of the Board.
(c)    Changes in Earnings Rate. If the Plan is amended so that a series of
investment options is not used to calculate the Participants’ investment gains
and losses under the Plan, the rate of earnings to be credited to a
Participant’s Account shall not be less than the monthly equivalent of the
average nominal annual yield on three (3) month Treasury bills for the
applicable period.
12.2    Company’s Right to Terminate
The Executive Compensation Committee of the Board may, at any time, partially or
completely terminate the Plan.
(a)    Partial Termination. The Executive Compensation Committee of the Board
may partially terminate the Plan by instructing the Administrative Committee not
to accept any additional deferrals into the Plan. If such a partial termination
occurs, the Plan shall continue to operate and be effective with regard to
deferrals made prior to the effective date of such partial termination.



31

--------------------------------------------------------------------------------




(b)    Complete Termination. The Executive Compensation Committee of the Board
may completely terminate the Plan by instructing the Administrative Committee
not to accept any additional deferrals, and by terminating all ongoing Deferral
Elections. If such a complete termination occurs, the Plan shall cease to
operate and Employer shall distribute each Account; provided, however, that such
distribution shall be made in a lump sum, only upon the occurrence of the
earliest of the following events:
1.
Termination and liquidation of the Plan within 12 months of a qualifying
corporate dissolution or bankruptcy;

2.
Termination and liquidation of the Plan pursuant to irrevocable action of the
Company within 30 days before, or 12 months after, a Change in Control (as
defined in Appendix A hereto) provided such Change in Control constitutes a
permissible payment event under Section 409A;

3.
A termination and liquidation of the Plan (i) that does not occur proximate to a
downturn in the Company’s financial condition; (ii) where all plans required to
be aggregated with the Plan are terminated; (iii) where no liquidation payments
are made for at least 12 months after the Plan is terminated; (iv) where all
payments are made by 24 months after the Plan is terminated; and (v) where the
Company does not adopt a new plan of the same type, for at least three years
after the Plan is terminated; or

4.
The occurrence of an applicable distribution event pursuant to the other terms
of the Plan.

Account distributions made under this Section 12.2(b), other than pursuant to
paragraph 4 above, shall be paid in the form of a lump sum.


ARTICLE XIII

MISCELLANEOUS
13.1    Unfunded Plan/Compliance with Code
This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301 and 401 of the Employee
Retirement Income Security



32

--------------------------------------------------------------------------------




Act of 1974, as amended (“ERISA”), and therefore is exempt from the provisions
of Parts 2, 3 and 4 of Title I of ERISA. This Plan is intended to comply with
Code Section 409A.
13.2    Unsecured General Creditor
Participants and Beneficiaries shall be unsecured general creditors, with no
secured or preferential right to any assets of Employer or any other party for
payment of benefits under this Plan. Any life insurance policies, annuity
contracts or other property purchased by Employer in connection with this Plan
shall remain its general, unpledged and unrestricted assets. Employer’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.
13.3    Trust Fund
At its discretion, the Company may establish one or more trusts, with such
trustees as the Company may approve, for the purpose of providing for the
payment of benefits owed under the Plan. Although such a trust shall be
irrevocable, its assets shall be held for payment to Employer’s general
creditors in the event of insolvency or bankruptcy. To the extent any benefits
provided under the Plan with respect to an Employer’s Participants are paid from
any such trust, that Employer shall have no further obligation to pay them. If
not paid from the trust, such benefits shall remain the obligation solely of
that Employer.
13.4    Nonassignability
Except in connection with designating a Beneficiary as provided under Article
VIII hereof, neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or



33

--------------------------------------------------------------------------------




sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
13.5    Not a Contract of Employment
This Plan shall not constitute a contract of employment between Employer and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Employer or to interfere with the right of Employer
to discipline or discharge a Participant at any time.
13.6    Protective Provisions
A Participant shall cooperate with Employer by furnishing any and all
information requested by Employer in order to facilitate the payment of benefits
hereunder, and by taking such physical examinations as Employer may deem
necessary and taking such other action as may be requested by Employer.
13.7    Governing Law
The provisions of this Plan shall be construed and interpreted according to the
laws of the Commonwealth of Virginia, except as preempted by federal law.
13.8    Validity
In case any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.
13.9    Gender
The masculine gender shall include the feminine and the singular shall include
the plural, except where the context expressly dictates otherwise.



34

--------------------------------------------------------------------------------




13.10    Notice
Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered or certified mail. Such notice
shall be deemed as given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Administrative Committee shall be directed
to the Company’s address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in Employer’s records.
13.11    Successors
The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Employer, and successors of any such corporation or other
business entity.


ALBEMARLE CORPORATION
By:
/s/ Susan Kelliher
 
Name: Susan Kelliher
 
Title: Senior Vice President, Human Resources
Dated:
December 28, 2013






35

--------------------------------------------------------------------------------




APPENDIX A

Albemarle Corporation
Change In Control Provision


(a)    Change in Control means the occurrence of any of the following events
that also constitutes a “change in the ownership or effective control” of the
Company or a “change in the ownership of a substantial portion of assets” of the
Company, in each case, within the meaning of Section 409A:
(i)
any Person, or “group” as defined in section 13(d)(3) of the Securities Exchange
Act of 1934, becomes, directly or indirectly, the Beneficial Owner of 20% or
more of the combined voting power of the then outstanding securities of the
Company that are entitled to vote generally for the election of the Company’s
directors (the “Voting Securities”) (other than as a result of an issuance of
securities by the Company approved by Continuing Directors, or open market
purchases approved by Continuing Directors at the time the purchases are made).
However, if any such Person or “group” becomes the Beneficial Owner of 20% or
more, and less than 30%, of the Voting Securities, the Continuing Directors may
determine, by a vote of at least two-thirds of the Continuing Directors, that
the same does not constitute a Change in Control;

(ii)
as the direct or indirect result of, or in connection with, a reorganization,
merger, share exchange or consolidation (a “Business Combination”), a contested
election of directors, or any combination of these transactions, Continuing
Directors cease to constitute a majority of the Company’s board of directors, or
any successor’s board of directors, within two years of the last of such
transactions;

(iii)
the shareholders of the Company approve a Business Combination, unless
immediately following such Business Combination, (1) all or substantially all of
the Persons who were the Beneficial Owners of the Voting Securities outstanding
immediately prior to such Business Combination Beneficially Own more than 60% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the Company resulting from such
Business Combination (including, without limitation, a company which as a result
of such transaction owns the Company through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Voting Securities, (ii) no Person (excluding any
employee benefit plan or related trust of the Company or the Company resulting
from such Business Combination) Beneficially Owns 30% or more of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the Company resulting from such
Business




36

--------------------------------------------------------------------------------




Combination, and (iii) at least a majority of the members of the board of
directors of the Company resulting from such Business Combination are Continuing
Directors.
For purposes of this Appendix A and other provisions of this Plan, the following
terms shall have the meanings set forth below:


(A)
Affiliate and Associate shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended and as in effect on the date of this Agreement
(the “Exchange Act”).



(B)
Beneficial Owner means that a Person shall be deemed the “Beneficial Owner” and
shall be deemed to “beneficially own,” any securities:



(i)
that such Person or any of such Person’s Affiliates or Associates owns, directly
or indirectly;



(ii)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that, a Person shall not be deemed to be the “Beneficial
Owner” of, or to “beneficially own,” securities tendered pursuant to a tender or
exchange offer made by such Person or any such Person’s Affiliates or Associates
until such tendered securities are accepted for purchase or exchange;



(iii)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote, including pursuant to any agreement,
arrangement or understanding, whether or not in writing; provided, however, that
a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially
own,” any security under this subsection as a result of an agreement,
arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy solicitation made pursuant to, and in accordance with
the applicable provisions of the General Rules and Regulations under the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or



(iv)
that are beneficially owned, directly or indirectly, by any other Person (or any
Affiliate or Associates thereof) with which such Person (or any of such Person’s
Affiliates or Associates) has any agreement, arrangement or understanding
(whether or not in writing), for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in ‘the proviso to subsection
(iii) of this definition) or disposing of any voting




37

--------------------------------------------------------------------------------




securities of the Company provided, however, that notwithstanding any provision
of this definition, any Person engaged in business as an underwriter of
securities who acquires any securities of the Company through such Person’s
participation in good faith in a firm commitment underwriting registered under
the Securities Act of 1933, shall not be deemed the “Beneficial Owner” of, or to
“beneficially own,” such securities until the expiration of forty days after the
date of acquisition; and provided, further, that in no case shall an officer or
director of the Company be deemed (1) the beneficial owner of any securities
beneficially owned by another officer or director of the Company solely by
reason of actions undertaken by such persons in their capacity as officers or
directors of the Company; or (2) the beneficial owner of securities held of
record by the trustee of any employee benefit plan of the Company or any
Subsidiary of the Company for the benefit of any employee of the Company or any
Subsidiary of the Company, other than the officer or director, by reason of any
influences that such officer or director may have over the voting of the
securities held in the trust.


(C)
Continuing Directors means any member of the Company’s Board, while a member of
that Board, and (i) who was a member of the Company’s Board prior to December 7,
2011, or (ii) whose subsequent nomination for election or election to the
Company’s Board was recommended or approved by a majority of the Continuing
Directors.



(D)
Person means any individual, firm, company, partnership or other entity.



(E)
Subsidiary means, with references to any Person, any company or other entity of
which an amount of voting securities sufficient to elect a majority of the
directors or Persons having similar authority of such company or other entity is
beneficially owned, directly or indirectly, by such Person, or otherwise
controlled by such Person.




38

--------------------------------------------------------------------------------




APPENDIX B

Terms of Payment of Formerly Grandfathered Benefits
on and after January 1, 2011, pursuant to Plan Section 4.2(a)(ii) of the Plan


 
Participant
 
New Time and 
Form of Payment
Dirk Betlem
 
Five Annual Installments beginning January, 2012
David Iddins
 
Lump Sum October 4, 2011
Paul Rocheleau
 
Lump Sum November, 2011
George Manson
 
Five Annual Installments beginning January, 2018
Lloyd Crasto
 
Lump Sum January, 2012
Mark Rohr
 
Lump Sum upon Retirement/Termination
John Steitz
 
Lump Sum upon Retirement/Termination
Luther Kissam IV
 
Lump Sum upon Retirement/Termination
John Nicols
 
Four Annual Installments beginning January, 2017
David Clary
 
Lump Sum upon Retirement/Termination
Mary Kay Devillier
 
Lump Sum upon Retirement/Termination
Scott Martin
 
Lump Sum upon Retirement/Termination
Ronald Zumstein
 
Lump Sum upon Retirement/Termination






39